DETAILED ACTION
Status of Claims
This Office action is in response to the request for continued examination filed on 08/09/2022. Claims 6, 13, and 19 have been canceled. Claims 1-5, 7-12, 14-18, and 20 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/09/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered.
Regarding claim rejections under 35 U.S.C. § 101:
On pages 1-4 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. § 101, because the claims are not directed to an abstract idea and because the claims would integrate the alleged abstract idea into “a practical application that reduces the amount of applications needed for reminders of tasks detected from multiple different media channels and that does not monopolize a judicial exception.” Applicant has further argued that “the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception.”
The examiner agrees that independent claims 1 and 15 as amended are now directed to patent-eligible subject matter, because the recited step of “executing a profile-sharing blockchain transaction via a blockchain ledger shared with a plurality of transports” could not be reasonably performed in the human mind. Accordingly, the rejections of claims 1-6 and 15-19 under 35 U.S.C. § 101 have been withdrawn.
However, the examiner respectfully disagrees that claims 8-13 as amended overcome the rejections under 35 U.S.C. § 101. Claim 8 is directed to the abstract concept of identifying conditions for sharing a profile associated with a transport. Unlike claims 1 and 15, the recited steps of claim 8 could be mentally performed by a human being with the help of pen and paper. While claim 8 contains additional elements, these elements do not integrate the abstract idea into a practical application; the steps of claim 8 are performed by a generic processor, and the steps of receiving a request for a service based on an input to a device by a transport occupant, retrieving content associated with the service, and outputting content for the service amount to necessary data gathering and data output (i.e., insignificant extra-solution activity). Additionally, the recited blockchain transaction, blockchain ledger, and blockchain smart contract amount to general linking of the abstract idea to blockchain technology. These additional elements do not amount to significantly more than the abstract idea, whether considered individually or in combination. Accordingly, the rejections of claims 8-12 under 35 U.S.C. § 101 are maintained.
Regarding claim rejections under 35 U.S.C. § 103:
Applicant’s arguments regarding the claim rejections under 35 U.S.C. § 103 are moot in view of the new grounds of rejection under the combination of Bannick (US 2010/0251349 A1) and Storey et al. (US 2021/0081516 A1).
Claim Objections
Claim 1 is objected to because of the following informality:
It appears that the last phrase of claim 1 should be changed to “outputting the content for the service via the device of the transport.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8:
The sixth paragraph of claim 8 recites to “identify conditions for sharing a different profile from an additional transport with the profile of the transport occupant from the profile-sharing blockchain transaction committed to the blockchain ledger.” There is no antecedent basis for “the profile-sharing blockchain transaction” or “the blockchain ledger,” leading to indefiniteness. For examination purposes, the sixth paragraph of the claim has been interpreted as if it were replaced with a recitation to “identify conditions for sharing a different profile from an additional transport with the profile of the transport occupant from a profile-sharing blockchain transaction committed to a blockchain ledger.” Clarification is required.
Regarding claims 9-12 and 14:
Since claim 8 is rejected as being indefinite under 35 U.S.C. 112(b), claims 9-12 and 14 are also rejected under 35 U.S.C. 112(b), because of their dependency upon a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 8:
Step 1: Claim 8 is directed to a system (i.e., a machine).
Step 2A, prong 1: Claim 8 recites the abstract concept of identifying conditions for sharing a profile associated with a transport. This abstract idea is described at least in claim 8 by the mental process steps of determining that a profile of the transport occupant does not have a subscription to a requested service, identifying conditions for sharing a different profile from an additional transport, and determining whether the different profile is authorized for use by the profile of the transport occupant based on the identified conditions. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally determining that the profile of the transport occupant does not have the subscription, identifying the conditions for sharing a different profile from an additional transport, and determining whether the different profile is authorized for use by the profile of the transport occupant based on the identified conditions. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claim 8, other than reciting “a processor” and that the method is performed “by a transport,” nothing in the steps of determining that the profile of the transport occupant does not have the subscription, identifying the conditions for sharing a different profile from an additional transport, and determining whether the different profile is authorized for use by the profile of the transport occupant based on the identified conditions precludes the idea from practically being performed in the human mind. For example, if not for the “processor” and “transport” language, the claim encompasses a human mentally determining that the profile of the transport occupant does not have the subscription, identifying the conditions for sharing a different profile from an additional transport, and determining whether the different profile is authorized for use by the profile of the transport occupant based on the identified conditions.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 8 recites a processor which is a generic computer (see instant specification ¶ 56) that is employed as a tool to perform the abstract idea (see MPEP 2106.05(f)). Claim 8 also recites that the processor is configured to receive a request for a service based on an input to a device by a transport occupant and retrieve content associated with the service. These steps are considered insignificant extra solution activity, as they step simply gather data necessary to perform the abstract idea. Similarly, the recited step of outputting content for the service via the device of the transport is considered insignificant extra-solution activity, as it amounts to data output necessary for performing the abstract idea. Further, the recited memory in claim 8 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering, data output and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Claim 8 also recites that the conditions are identified from a profile-sharing blockchain transaction committed to a blockchain ledger, and that determining whether the different profile is authorized for use is done via a blockchain smart contract running on the blockchain ledger. These additional elements amount to general linking of the use of the abstract idea with blockchain technology. The use of blockchain technology is recited at a high level of generality, and the use of blockchain smart contracts and blockchain ledgers is well-known in the art; therefore, these additional elements do not meaningfully limit the claim (see MPEP 2106.05(h)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 8 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 8 is not patent-eligible.
Regarding claims 9-12:
Dependent claims 9-12 only recite additional mental process steps (i.e. reading a time stamp indicating a time period for which the at least one profile is to be shared with the transport occupant, and verifying that the time period has not elapsed) and limitations further defining the mental process. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 9-12 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bannick (US 2010/0251349 A1) in view of Storey et al. (US 2021/0081516 A1), hereinafter Storey.
Regarding claim 1:
		Bannick discloses the following limitations:
“A method, comprising… receiving, by a transport, a request for a service based on an input to a device by a transport occupant of the transport.” (See at least Bannick ¶¶ 4 and 36: “The invention allows those with multiple vehicles to move their XM Radio subscription from one authorized vehicle to another without having to hold two separate subscriptions. In an embodiment of the invention, an XM receiver includes a portable media input, and the XM receiver is programmed to read for the presence of a USB device, SD card, or other peripheral media device containing an authorization code linked to the electronic serial numbers (ESNs) of the XM receivers in the user's vehicles.” Further, “the user selects an item or channel of satellite content to access. The selection at stage 303 may be made via the user interface 205, and may be made via tactile commands, such as the pushing of buttons or other interface elements, or may be made via spoken commands via speech recognition software resident within the system 200.”)
“determining, by the transport, a profile of the transport occupant does not have a subscription to the requested service; identifying, by the transport, conditions for sharing a different profile from an additional transport with the profile of the transport occupant.” (See at least Bannick ¶¶ 12 and 38-40: “the presence detection activities of stage 309 are preferably adapted to detect the presence of an authorization medium 215 that matches the subscriber as reflected in the subscription data set 209. Thus, if another authorization medium that does not match the subscriber is presented, the presence detection module will produce a ‘not present’ result.” Further, “the invention provides a system and method to allow XM subscribers with multiple vehicles to move their XM radio subscription from one authorized vehicle to another without having to hold multiple subscriptions… the XM receiver continuously or periodically reads for the presence of a peripheral media device containing an authorization code linked to the electronic serial numbers (ESNs) of the XM receivers associated with the subscriber.”)
“in response to determining the different profile is authorized for use, retrieving content associated with the service and outputting the content for the service via the device of the transport.” (See at least Bannick ¶ 13: “the combination of an authorized and subscribed ESN and the portable authorization media device allows the receiver to play XM content. This allows XM radio service under a given subscription to be used in any one of a plurality of authorized vehicles and devices associated with the subscriber.”)
The following limitations are not specifically disclosed by Bannick, but are taught by Storey:
“executing a profile-sharing blockchain transaction via a blockchain ledger shared with a plurality of transports.” (See at least Storey ¶¶ 23 and 55: “In some instances, all information and data exchanged between the mobile device and the scale house computing system is transmitted to the computing system and stored in a central ledger system for interaction verification; and data required to execute a smart contract is properly formatted and submitted to a customer. In some instances, the smart contract is based on a blockchain infrastructure or other security measures.” Further, “The peer to peer network 302 is for customers that use a mobile application (with or without a screen) and provides for drivers who drive company-owned vehicles or perhaps own their own trucks or handle service requests on demand. In this environment, each device is registered to a device repository. When the mobile application comes online the IP or protocol identifier (can be multiple) is registered in the repository. If a device requests peering with another device and the user agrees to the pairing request (similar to how Bluetooth works with a generated pin), then information can be shared between the collection of the devices until a device is removed by group.”)
identifying permission conditions “from the profile-sharing blockchain transaction committed to the blockchain ledger; determining, via a blockchain smart contract running on the blockchain ledger, whether the different profile is authorized for use by the profile of the transport occupant based on the conditions identified from the profile sharing blockchain transaction committed to the blockchain ledger.” (See at least Storey ¶¶ 47 and 52: “The requirement to read this asset information requires the person moving or hauling the container to be authenticated and the results of that authentication becomes part of the authorization request for asset information. The information that can be read is from devices that have been verified authenticated (this verification can occur through blockchain based contracts, biometric or cryptographic elements that require the requester and the broadcaster to have an information to encrypt/decrypt data or with a simple pin).” Further, “for trucks and assets that have profiles that store their weight, these vehicles are able to skip coming back across the scale; all information and data exchanged is transmitted back to central ledger for interaction verification; and data required to execute a smart contract on a blockchain infrastructure (or other security measures) is properly formatted and submitted to the network.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bannick by using blockchain technology when determining whether the profile is authorized for use as taught by Storey, because this modification serves as a suitable security measure for improving the efficiency of profile authentication. (See at least Storey ¶ 52.)
Regarding claim 2:
Bannick in combination with Storey discloses the “method of claim 1,” and Bannick further discloses “wherein the profile of the transport occupant is based on information acquired from a mobile device of the occupant.” (See at least Bannick ¶ 4: “an XM receiver includes a portable media input, and the XM receiver is programmed to read for the presence of a USB device, SD card, or other peripheral media device containing an authorization code linked to the electronic serial numbers (ESNs) of the XM receivers in the user's vehicles.”)
Regarding claim 3:
Bannick in combination with Storey discloses the “method of claim 1,” and Storey further discloses “wherein the profile of the transport occupant is based on biometrics of the transport occupant acquired by at least one sensor.” (See at least Storey ¶ 47: “The requirement to read this asset information requires the person moving or hauling the container to be authenticated and the results of that authentication becomes part of the authorization request for asset information. The information that can be read is from devices that have been verified authenticated (this verification can occur through blockchain based contracts, biometric or cryptographic elements that require the requester and the broadcaster to have an information to encrypt/decrypt data or with a simple pin).” Storey ¶ 75 further discloses the use of a “bio scanner” which corresponds to the claimed “at least one sensor.”)
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bannick by collecting biometric data associated with the transport occupant as taught by Storey, because biometric data can serve as “a unique identifier about a person or device and correlate it to a transaction.” (See at least Storey ¶ 5.)
Regarding claim 7:
Bannick in combination with Storey discloses the “method of claim 1,” and while Bannick further discloses “to verify that the additional profile is shared with the transport occupant” (see at least Bannick ¶ 4: “The invention allows those with multiple vehicles to move their XM Radio subscription from one authorized vehicle to another without having to hold two separate subscriptions. In an embodiment of the invention, an XM receiver includes a portable media input, and the XM receiver is programmed to read for the presence of a USB device, SD card, or other peripheral media device containing an authorization code linked to the electronic serial numbers (ESNs) of the XM receivers in the user's vehicles”), Bannick does not disclose verifying the profile by “executing the blockchain smart contract.” However, this limitation is taught by Storey (see at least Storey ¶ 52: “for trucks and assets that have profiles that store their weight, these vehicles are able to skip coming back across the scale; all information and data exchanged is transmitted back to central ledger for interaction verification; and data required to execute a smart contract on a blockchain infrastructure (or other security measures) is properly formatted and submitted to the network”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bannick by using a smart contract on a blockchain infrastructure when determining whether the profile is authorized for use as taught by Storey, because this modification serves as a suitable security measure for improving the efficiency of profile authentication. (See at least Storey ¶ 52.)
Regarding claim 8:
Bannick discloses “A system, comprising: a processor of a transport; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to” perform a method. (See at least Bannick ¶ 16: “The telematics unit 114 is an onboard device that provides a variety of services through its communication with the call center 108, and generally includes an electronic processing device 128 one or more types of electronic memory 130, a cellular chipset/component 124, a wireless modem 126, a dual antenna 160 and a navigation unit containing a GPS chipset/component 132. In one example, the wireless modem 126 is comprised of a computer program and/or set of software routines executing within processing device 128.”)
The remaining limitations of claim 8 are taught by the combination of Bannick and Storey under the same rationale, mutatis mutandis, as applied to claim 1 above.
Regarding claims 9-10:
Claims 9-10 are rejected under the same rationale, mutatis mutandis, as applied to claims 2-3 above, respectively.
Regarding claim 15:
Bannick discloses “A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform” a method. (See at least Bannick ¶ 16: “The telematics unit 114 is an onboard device that provides a variety of services through its communication with the call center 108, and generally includes an electronic processing device 128 one or more types of electronic memory 130, a cellular chipset/component 124, a wireless modem 126, a dual antenna 160 and a navigation unit containing a GPS chipset/component 132. In one example, the wireless modem 126 is comprised of a computer program and/or set of software routines executing within processing device 128.”)
The remaining limitations of claim 15 are taught by the combination of Bannick and Storey under the same rationale, mutatis mutandis, as applied to claim 1 above.
Regarding claims 14 and 20:
Claims 14 and 20 are rejected under the same rationale, mutatis mutandis, as applied to claim 7 above.
Regarding claims 16-17:
Claims 16-17 are rejected under the same rationale, mutatis mutandis, as applied to claims 2-3 above, respectively.
Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bannick in view of Storey as applied to claims 1, 8, and 15 above, and further in view of Kurian (US 2017/0364842 A1).
Regarding claim 4:
Bannick in combination with Storey discloses the “method of claim 1,” but does not specifically disclose the method “further comprising reading a time stamp indicating a time period for which the at least one additional profile is to be shared with the transport occupant.” However, Kurian does teach this limitation. (See at least Kurian ¶ 80: “the process 600 continues by identifying any expiration or non-payment users of the shared use service. In this way, there may be one or more users that have expired passes for using the shared use service, missed fare, or the like for a shared use service.” Checking for the expiration of the shared use service implies checking a time period for which the shared use service is valid.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bannick in combination with Storey by checking a time period for which the user has access to the shared-use service as taught by Kurian, because “In this way, there may be one or more users that have expired passes for using the shared use service, missed fare, or the like for a shared use service. The system may identify the one or more users that have not provided sufficient resources for use of the shared use service.” (See at least Kurian ¶ 80.)
	Regarding claim 5:
Bannick in combination with Storey and Kurian discloses the “method of claim 4,” and Kurian further discloses the method “further comprising verifying that the time period has not elapsed.” (See at least Kurian ¶ 80: “the process 600 continues by identifying any expiration or non-payment users of the shared use service. In this way, there may be one or more users that have expired passes for using the shared use service, missed fare, or the like for a shared use service.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bannick in combination with Storey by determining whether a user’s time-limited access to the shared-use service has expired as taught by Kurian, because “In this way, there may be one or more users that have expired passes for using the shared use service, missed fare, or the like for a shared use service. The system may identify the one or more users that have not provided sufficient resources for use of the shared use service.” (See at least Kurian ¶ 80.)
Regarding claims 11-12:
Claims 11-12 are rejected under the same rationale, mutatis mutandis, as applied to claims 4-5 above, respectively.
Regarding claim 18:
Claim 18 is rejected under the same rationale, mutatis mutandis, as applied to claims 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ricci (US 2019/0392107 A1) discloses “A system to access one or more user profiles that govern one or more vehicle functions. The system cooperates with a processor and verification module which are adapted to verify, using one or more of biometric information, gesture recognition, facial recognition and device identification information, that a user has authority to access the one or more user profiles.” Further, “authentication performed by the verification module 2012 can be based on the exchange of the security keys between the user, the vehicle, and/or even a server(s). This type of encryption may be cryptographically asymmetric in nature, such as private and public keys.” (See Ricci Abstract and ¶ 495.)
Brugman (US 2020/0396787 A1) discloses a system that manages data access services for transports, where “Owners of autonomous/non-autonomous vehicles (or occupants of the vehicles) may register their personal profiles in a shared distributed ledger.” (See Brugman ¶¶ 1 and 47.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662